913 So. 2d 1227 (2005)
GENERAL MOTORS CORPORATION, Appellant,
v.
Glenn STRICKLAND, Appellee.
No. 1D05-2257.
District Court of Appeal of Florida, First District.
October 25, 2005.
*1228 David B. Shelton and Charles P. Mitchell of Rumberger, Kirk & Caldwell, P.A., Orlando, for Appellant.
Steven R. Andrews, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to the July 15, 2005, order to show cause, we are constrained to dismiss this appeal for lack of jurisdiction. The appellant's notice of appeal, filed May 9, 2005, was not timely as to the Final Order on Attorney Fees and Costs, entered on March 11, 2005. See Florida Rule of Appellate Procedure 9.110(b). Further, the March 22, 2005, Final Judgment for Attorney Fees and Costs was a mere republication of the earlier order and did not restart the time for filing an appeal. See Maxfly Aviation Inc. v. Capital Airlines Ltd., 843 So. 2d 973, 975 (Fla. 4th DCA 2003) (concluding that the addition of the post-judgment interest rate does not disturb or revise the legal rights and obligations previously established and function as do the words "for which let execution issue" when added later). See also, Florida Rule of Appellate Procedure 9.310(f); Beal Bank, S.S.B., Inc. v. Sherwin, 829 So. 2d 961 (Fla. 4th DCA 2002) (agreeing that the scope of review of an amended final judgment should be limited to the issues affected by the amendment).
KAHN, C.J., BARFIELD and DAVIS, JJ., concur.